Citation Nr: 1011933	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1962 to January 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), in which, the benefits sought on appeal 
were denied. 

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claims folder. 
At that time, the Veteran submitted evidence directly to the 
Board accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral 
sensorineural hearing loss and tinnitus.  He asserts that he 
was exposed to acoustic trauma from tank engines, artillery 
fire and gun fire while on active duty in the Army and while 
on active duty for training (ACDUTRA) in the Texas Army 
National Guard.  The Veteran has denied any non-military 
noise exposure.  As explained below, the Board finds that 
additional development is necessary prior to adjudication of 
the claim.  

During the February 2010 Board hearing, the Veteran testified 
that while he was stationed in Germany, he underwent two or 
three audiological evaluations.  He stated that during one of 
the evaluations, he was informed that the test results 
revealed abnormal findings and that his hearing was tested 
again.  The record does not contain any audiology records 
from when the Veteran was stationed in Germany.  

The Veteran also testified that he underwent several 
audiological evaluations when he served in the Texas Army 
National Guard and the Navy Reserve.  In addition, the 
Veteran stated that when he sought to re-enlist in the Texas 
Army National Guard in the 1980's, he was found to be 
medically ineligible because of his hearing loss.  The 
Veteran says that he was a member of a Texas National Guard 
unit in Baytown, Texas.  A review of the record does not show 
that VA has sought to obtain the Veteran's service treatment 
records from his Texas Army National Guard and his Navy 
Reserve service. 

The Board finds that a remand is necessary for the RO/AMC to 
attempt to obtain these service treatment records.  The 
RO/AMC should contact any appropriate facility or records 
repository for the Veteran's service treatment records from 
his service while he was stationed in Germany, and from his 
service in the Texas Army National Guard and the Navy 
Reserve.  

Prior to contacting the appropriate records facilities, the 
RO/AMC should ask the Veteran to identify the units he served 
in over the various periods with the military, as well as any 
other pertinent information that may assist in locating his 
service treatment records.  Further, the RO/AMC should ask 
the Veteran to submit any copies of service treatment records 
that he has in his possession.  It is noted that during the 
February 2010 hearing, the Veteran stated that he had a few 
copies of his service treatment records.  After the hearing, 
the record remained open for 30 days for the Veteran to 
submit any additional evidence.  As of the date of this 
remand, no additional evidence has been received.  The Board 
reminds the Veteran that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, it is noted that during the February 2010 
hearing, the Veteran testified that he receives disability 
benefits from the Social Security Administration.  Although 
it is unclear for what condition that the Veteran receives 
his SSA benefits, VA has a duty to acquire a copy of records 
and the decision granting Social Security disability benefits 
that may be relevant to the matter at hand.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the Veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Also, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  As 
such, the Veteran's SSA records should be obtained in 
connection with his claim.

The claim is remanded so that the records identified above 
may be obtained and associated with the claims file.  See 
38 C.F.R. § 3.159(c)(1).  If the RO/AMC determines that any 
record cannot be obtained or that further effort to obtain 
them would clearly be futile, then the Veteran should be 
notified and a record of any attempts should be associated 
with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to identify the units that he 
was assigned to during his service in the 
Texas Army National Guard and in the Navy 
Reserve. 

2.  The RO/AMC should also ask the Veteran 
to submit any copies of his service 
records that he has in possession. 

3.  The RO/AMC should contact all the 
appropriate facilities to request the 
complete service treatment records of the 
Veteran for his full period of service 
while he was stationed in Germany, and the 
complete service treatment records of his 
service in the Texas Army National Guard 
and the Navy Reserve, as well as any other 
appropriate records repository to which 
pertinent service medical records may have 
been sent.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The Veteran should be notified of 
the RO/AMC's attempts to locate his 
service records from his active military 
service in Germany, his service in the 
Texas Army National Guard, and his service 
in the Navy Reserves, as well as any 
further action to be taken.

Following the receipt of any response from 
the entities as outlined above, the RO/AMC 
should prepare a report detailing their 
efforts, any responses received, and the 
results of their requests.  If no response 
has been received, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

4.  The RO/AMC should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the 
Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file. If these records are not 
available, certification of such should be 
placed in the record.

5.  After all the available records and/or 
responses have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO/AMC 
should review the record and determine if 
any additional development is needed, to 
include another VA medical opinion on 
whether the Veteran's bilateral 
sensorineural hearing loss and tinnitus 
are etiologically related to his service.  

6.  The RO/AMC should then re-adjudicate 
the claims under review here.  If any 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


